DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/CN2018/108663 09/29/2018
FOREIGN APPLICATIONS
CHINA 201710903592.1 09/29/2017
	Claims 1-9 and 11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites that R1 can be napththyl-C1-3 alkyl.  Claim 1 requires that R1 is H, -C(=)-X1-Y1, -NHC(=O)-C7-30 hydrocarbyl, -C(=O)NH-C7-30 hydroarbyl, or cholane aliphatic 1-3 alkyl group is not encompassed by any definition of R1 in claim 1.  Thus, claim 6 fails to include all the limitations of claim 1.
Claim 8 includes the second to last compound on page 32, wherein R1 is a compound where Y1 is one.  Claim 1 requires that Y1 is a C7-30 hydrocarbyl.  Claim 8 fails to include all the limitations of claim 1 because the definition of Y1 in claim 8 is not C7-30.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(s) 1, 3, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN 101134769, May 3, 2008, machine translation).
Zheng teaches the following compound and a composition containing it for treating hepatitis B.  See page 4.

    PNG
    media_image1.png
    171
    443
    media_image1.png
    Greyscale

	This is a compound of formula I wherein R1 and R2 are H and R3 is a cholane aliphatic group.

Claim(s) 1-3, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105585569, May 18, 2016, machine translation.
CN 105585569 teaches compounds and compositions for treating hepatitis B infection.  See abstract.  A representative compound is I-2 on page 3:

    PNG
    media_image2.png
    199
    640
    media_image2.png
    Greyscale

1 and R2 are H, and R3 is –C(=O)-X3-Y3 wherein X3 is CH2 and Y3 is C10 hydrocarbyl, or X3 is a bond and Y3 is C11 hydrocarbyl.

Claim(s) 1-3, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C 102(a)(2) as being anticipated by WO 2018066947 A1 (April 4, 2018, machine translation).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection under 35 U.S.C. 102(a)(1)  because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
WO 2018066947 A1 teaches a fatty acid bound entecavir derivative and pharmaceutical use.  See page 2, Technical Field.  Compounds in Table 1, paragraph [38], are those wherein R1 and R3 are H, and R2 is –C(=O)-X2-Y2 wherein X2 is CH2 and Y2 is C10 hydrocarbyl (compound 4), or X2 is a bond and Y2 is C11 hydrocarbyl.  The compounds are used for treating hepatitis B (claim 6).  Compound 8 is one wherein X2 is a bond and Y2 is C17 hydrocarbyl.

    PNG
    media_image3.png
    126
    381
    media_image3.png
    Greyscale


Conclusion
Claims 1-3, 6- 9, and 11 are rejected.  Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623